Citation Nr: 1708777	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected chronic adjustment disorder with mixed anxiety and depressed mood, prior to June 1, 2009.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected chronic adjustment disorder with mixed anxiety and depressed mood, prior to June 1, 2009.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Coast Guard from September 1974 to July 1979, and in the Navy from April 1987 to January 1992 and from December 1994 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above that assigned an initial 10 percent rating for chronic adjustment disorder with chronic anxiety and depressed mood, effective October 1, 2004.  

The Veteran perfected an appeal as to the initial rating assigned to his service-connected disability by submitting a timely notice of disagreement (NOD) in February 2008 and substantive appeal in March 2009, after which the RO increased the Veteran's disability rating to 70 percent, effective June 1, 2009.  The Veteran was notified of the RO's determination but he did not withdraw his appeal.  Therefore, the appeal continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2015, the Board determined that a 50 percent rating was warranted for service-connected chronic adjustment disorder prior to June 1, 2009 and also awarded a 100 percent rating, effective June 1, 2009.  In a July 2015 implementing rating decision, the RO assigned the initial 50 percent rating, effective October 1, 2004.  

The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the portion of the decision in which the Board denied an initial rating in excess of 50 percent for chronic adjustment disorder prior to June 1, 2009, and remanding that issue to the Board for consideration consistent with the joint motion.  The Board's award of 100 percent from June 1, 2009 was not disturbed and, thus, is not on appeal.  

During the pendency of this appeal, the RO granted entitlement to a TDIU, effective June 1, 2009.  See February 2012 rating decision.  However, the Veteran has asserted that he has been unemployable due to his service-connected disabilities since he was discharged from service in September 2004.  See September 2016 statement from Veteran's attorney.  Therefore, the Board has jurisdiction over the issue of entitlement to TDIU prior to June 1, 2009 as part and parcel of the Veteran's increased rating claim, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  Prior to June 1, 2009, the Veteran's chronic adjustment disorder was manifested by near-constant depression, anxiety, dysphoria, and anhedonia, irritability and outbursts of anger, impaired thought process, and decreased or limited attention, concentration, judgement and insight, all of which resulted in deficiencies in interpersonal relations, judgement, thinking, and mood.  

2.  The preponderance of the evidence reflects that the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment from October 1, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but no higher, for service-connected chronic adjustment disorder with chronic anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9440 (2016).

2.  The criteria for a TDIU from October 1, 2004 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

As noted in the Introduction, this appeal arises from the February 2008 rating decision that awarded the initial disability rating assigned to the Veteran's service-connected chronic adjustment disorder with chronic anxiety and depressed mood, which is currently rated 50 percent disabling, effective October 1, 2004.  The Veteran and his attorney have asserted that his disability warrants a 100 percent rating since October 1, 2004.  As the Veteran has been awarded a schedular 100 percent rating and TDIU from June 1, 2009, the Board will consider whether the Veteran's chronic adjustment disorder warrants an initial rating higher than 50 percent from October 1, 2004 to June 1, 2009.  

The Veteran's chronic adjustment disorder with chronic anxiety and depressed mood is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9440.  Under the General Rating Formula, a 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  Nevertheless, when in use, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

VA treatment records dated from January 2005 to June 2009 reflect that the Veteran's chronic adjustment disorder was consistently manifested by chronic anxiety and depressed mood, as well as dysphoria and anhedonia that was occasionally displayed by tearfulness.  Indeed, his mood was variously described as slightly anxious, dysphoric, depressed, and labile, while his affect was also variously described as constricted, tense, irritable, full, and expansive.  As a result, the Veteran manifested problems with motivation and energy, difficulty focusing, and completing tasks.  He also endorsed problems with insomnia.  

The Veteran was generally described as adequately groomed with good hygiene, except for one instance in May 2009 when he presented for treatment "disheveled."  See e.g., VA treatment records dated November 2007, February 2008, April 2008, and May 2008.  He was also consistently alert and fully oriented, with coherent thoughts and intact cognition.  The Veteran's speech was generally described as clear and coherent but he was occasionally verbose with rapid, pressured, and over productive speech.  See e.g., VA treatment records dated February, April, and May 2008.  In April 2008, a clinician noted that the Veteran's pressure and loud speech, coupled with his irritability and dysphoria, was evidence that he was experiencing a hypomanic/manic episode.  While the evidence does not reflect that the Veteran experienced another manic episode during the time period in question, the pertinent evidence reflects that the Veteran's thought process was generally described as circumstantial, tangential, and off-track such that he required redirection.  See e.g., VA treatment records dated February, March, April, and May 2008; May 2009.  

The Veteran consistently denied experiencing hallucinations, delusions, panic attacks, or suicidal or homicidal ideation, but his thought content was occasionally grandiose and obsessive (particularly about his military experiences).  See e.g., April 2008 VA treatment record.  He also consistently demonstrated impaired concentration and attention, which were described as fair, poor, and limited, and he endorsed having racing thoughts and being easily distractible.  See e.g., VA treatment records dated November 2007, February, March, April, May and September 2008, and March and May 2009.  In November 2007, the Veteran's insight and judgement were intact but were otherwise described as mildly impaired, fair, and fluctuating.  See e.g., VA treatment records dated February, April, and May 2008; May 2009.  

In addition to the foregoing, the evidence reflects that, in April 2008 and thereafter, the Veteran reported being angry at times with mood swings.  See e.g., VA treatment records dated May and September 2008; May 2009.  He also demonstrated mild psychomotor agitation in March and April 2008.  

During the October 2006 VA examination, the Veteran was well-groomed, alert and fully oriented, and his motor functioning was within normal limits.  However, his speech was rapid and pressured and he required redirection many times due to agitation.  In this regard, the Veteran reported that his mood was typically anxious and agitated and that he was depressed and angry on a daily basis.  The examiner noted the Veteran had some difficulty with attention and concentration and noted that, while the Veteran's mental processing skills were intact, he had some confusion with recall, although there was no additional or obvious impairment in short or long-term memory functioning.  The Veteran reported having sleep disturbance manifested by insomnia, as he reported being easily distracted by noise.  He also reported having low self-esteem and decreased motivation, although he reported being able to maintain his household responsibilities adequately.  The Veteran reported having suicidal ideation on one occasion but it appears this occurred during his period of military service, as he stated that it occurred after becoming angry with the review board that determined his work was deficient.  He otherwise denied experiencing suicidal or homicidal ideation and panic attacks.  

The Veteran reported that, since being discharged from service, he wrote for three newspapers, noting that his position was previously in a volunteer capacity but that he was being paid at that time.  He also reported that he volunteered on a weekly basis and participated with various veterans' organizations, such as VFW, DAV, and the American Legion.  He reported having a girlfriend for four months and stated they had a close relationship; however, he reported that he continued to experience frustration and anger regarding his military experience, which he stated had a negative impact on his relationship that was manifested by weekly verbal altercations with his girlfriend.  The Veteran reported having some friends but he stated that he had hostile arguments with them at times and had lost some close friendships due to his anger.  Nevertheless, he denied experiencing physical aggression or physical altercations, but he reported having interpersonal difficulties with social withdrawal characterized by avoiding phone calls at times.  

Overall, the October 2006 VA examiner noted that the Veteran's occupational and social functioning was impacted to a moderate degree.  She specifically noted the Veteran was underemployed but had sought work, which he enjoyed, and that he was experiencing interpersonal strain due to his irritation with some social restriction to avoid potential conflict.  The examiner assigned as GAF score of 52.  

The Veteran's treating psychiatrist, Dr. G.J.B., has submitted letters in support of the Veteran's claim, which note the Veteran has experienced depressed mood, anhedonia, poor motivation, and significant problems with attention and concentration since at least 2002.  See letters dated June 2009, April 2011, and August 2016.  Dr. G.J.B noted that, in addition to the foregoing symptoms, the Veteran has also experienced insomnia, psychomotor retardation, decreased energy, feelings of worthlessness, and severe mood swings from 2004 to 2009, which resulted in a significant impairment in his social and interpersonal functioning and interfered with his ability to submit paperwork to process the increased rating claim on appeal.  Dr. G.J.B. consistently stated that the Veteran was unemployable as a result of his service-connected disability and, in August 2016, stated that the Veteran's condition has consistently prevented him from functioning effectively even prior to separation from service.  

As demonstrated above, the evidence shows that, from October 2004 to May 2009, the Veteran experienced deficiencies in interpersonal relations, judgment, thinking, and mood due to various symptoms including his constant depression, anxiety, dysphoria, and anhedonia, irritability and outbursts of anger, impaired thought process, and decreased or limited attention, concentration, judgement and insight.  The evidence shows the Veteran's other symptoms, such as insomnia, occasional psychomotor agitation, and pressured, loud speech, while not as severe or as frequent, also impacted his overall functioning.  

As a result of the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's chronic adjustment disorder was severe and more nearly approximated the level of severity contemplated by a 70 percent rating prior to June 1, 2009.  

A rating higher than 70 percent is not warranted, however, as the Veteran's symptoms are not shown to have resulted in total occupational and social impairment.  In making this determination, the Board has considered the letters submitted by Dr. G.J.B. which purport to establish that the Veteran's chronic adjustment disorder rendered him unemployable since 2002 before he was discharged from service.  However, the preponderance of the evidence does not reflect that the Veteran's manifested a gross or total impairment in social or occupational functioning during the time period in question.  Initially, the Board notes there is no evidence of gross impairment of thought processes or communication, as the Veteran consistently denied experiencing any delusions, hallucinations, or panic attacks and, while his speech has been pressured and loud at times, his speech, thoughts, and cognition were generally described as clear and coherent.  There is also no evidence of the Veteran exhibiting a persistent danger of hurting himself or others, as he consistently denied experiencing suicidal or homicidal ideation during the time period in question and specifically noted that his outbursts of anger had not escalated to physical altercations or aggression.  The pertinent evidence also shows that, despite the Veteran's serious symptoms, he maintained his ability to perform his activities of daily living, including maintenance of personal hygiene and household responsibilities, and he was alert and fully oriented during the period in question.  

Not only did the Veteran not exhibit the specifically enumerated symptoms contemplated for a 100 percent rating during the period in question, the preponderance of the evidence also weighs against a finding of total social and occupational impairment.  Indeed, while the Veteran's irritability impacted his interpersonal relationships, he maintained relationships with a girlfriend and other friends and actively volunteered and participated in veterans organizations.  The evidence also shows the Veteran worked for various newspapers and reported enjoying work.  

At this juncture, the Board acknowledges Dr. G.J.B.'s assertion that the Veteran was unemployable and that his condition prevented him from functioning effectively even prior to separation from service; however, the other evidence of record does not support this assertion.  Indeed, the service and post-service evidence shows the Veteran worked until he was discharged from service in September 2004 and thereafter and there is no evidence that his overall functioning was totally or grossly impaired as a result of his psychiatric condition either during or after service.  Instead, as discussed above, the preponderance of the evidence shows the Veteran's symptoms resulted in a severe and significant impairment in social and occupational functioning, which is more consistent with a 70 percent rating.  

The Board acknowledges the Veteran's attorney's argument that a 100 percent rating is warranted for the time period in question because the 100 percent rating assigned from June 1, 2009 was awarded for symptoms that were present prior to that date.  However, the evidence dated from June 2009 and thereafter shows the Veteran's overall functioning had significantly declined such that he no longer had any close friends and did not trust anyone and had lost all sense of self-motivation.  The Veteran's affect was extremely labile and his judgement was only marginal.  As a result, the June 2009 VA examiner assigned a GAF score of 32, which is consistent with a high degree of social impairment.  As noted by the Board in the June 2015 decision, this evidence is more consistent with a totally disabling impairment and warrants a 100 percent rating but there is no evidence dated prior to June 1, 2009 that shows symptoms that more nearly approximate this level of functioning.  

Therefore, despite the assertions and evidence of a serious and significant impairment in social and occupational functioning prior to June 1, 2009, the preponderance of the evidence does not reflect that the Veteran's impairment more nearly approximated a total impairment needed for a 100 percent rating.

Instead, as noted, the Veteran's overall disability picture reflects that his chronic adjustment disorder warrants a 70 percent rating, but no higher, prior to June 1, 2009.  In reaching this determination, the Board acknowledges that the Veteran was assigned GAF scores that ranged from 60 to 45 during the period in question, which indicate moderate to serious symptoms.  See VA treatment records dated February and April 2008; October 2006 VA examination report.  The Board notes that it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  In this case, as discussed above, the evidence shows the Veteran's chronic adjustment disorder was manifested by serious symptoms that resulted in deficiencies in many areas prior to June 1, 2009, thereby warranting a 70 percent rating, but no higher.  

The Board has considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Notably, the General Rating Formula for Mental Disorders contemplates impairment in social and occupational functioning, providing broad criteria with non-exhaustive examples.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with his service-connected chronic adjustment disorder.  As such, extra-schedular consideration is not indicated. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there are no additional impairments that have not been attributed to the Veteran's adjustment disorder and the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the ratings currently assigned are insufficient and require the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

As noted in the Introduction, the Veteran has asserted that he has been unemployable due to his service-connected disabilities since he was discharged from service in September 2004.  See September 2016 statement from Veteran's attorney.  Therefore, the Board has considered the Veteran's entitlement to TDIU prior to June 1, 2009.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16 (b).

Prior to June 1, 2009 and pursuant to this decision, the Veteran's service-connected chronic adjustment disorder is rated 70 percent disabling.  Therefore, the Veteran meets the percentage requirements of 38 C.F.R. § 4.16 (a) for entitlement to TDIU.  In addition, the Board finds that the Veteran's chronic adjustment disorder, along with his other service-connected disabilities, rendered him unable to obtain and maintain substantially gainful employment since October 1, 2004.  

In support of this claim, the Veteran and his attorney have asserted that the Veteran has not been employed in any substantial capacity since September 2004 and point to his earnings record from the Social Security Administration (SSA) which shows that he did not receive any earnings after 2005.  A September 2016 vocational assessment similarly stated that the Veteran was not paid for his work as a freelance writer and, thus, this employment does not equate to substantially gainful employment.  Essentially, the Veteran has asserted that any employment he had after he was discharged from service in September 2004 was marginal employment, particularly because he did not receive any income and, in fact, he reported that he had not tried to obtain employment since becoming too disabled to work.  See July 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

In September 2016, the vocational evaluator opined that the Veteran has been unable to secure or follow substantially gainful and competitive employment on a regular and consistent basis, even sedentary work, due to the symptoms associated with his psychiatric disability since September 2004.  In this regard, the evaluator noted the Veteran has had significant difficulty interacting with individuals in a social or work setting and would be unable to do so in a work setting without conflict due to issues with isolation and irritability.  He also noted the Veteran's difficulty with concentration would cause him to be unable to complete tasks in a timely and efficient manner.  

For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.  

The evidence reflects that the Veteran worked in public affairs and journalism for the Naval Recruiting Unit during service and for approximately three months thereafter.  The evidence also reflects that he completed two years of college.  See July 2016 VA Form 21-8940.  

Based on the evidence above, the Board finds that entitlement to a TDIU is warranted from October 1, 2004.  While there is other evidence to the contrary, the most probative evidence supports a finding that any employment the Veteran engaged in after October 1, 2004 was marginal.  There is some evidence that the Veteran worked as a freelance journalist; however, his SSA earnings record reflects that he received no earnings after 2005.  His disabilities are both physical and psychiatric; therefore, they impact a wide range of available employment opportunities.

As such, the Board finds that the evidence is at least in equipoise, and the claim for entitlement to a TDIU should be granted from October 1, 2004.  


ORDER

An initial 70 percent rating, for service-connected chronic adjustment disorder with mixed anxiety and depressed mood is granted prior to June 1, 2009.  

Entitlement to a TDIU from October 1, 2004 is granted.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


